Citation Nr: 1528004	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

On the Veteran's substantive appeal dated November 2012, he requested a videoconference hearing before a Veterans Law Judge.  However, he cancelled his hearing request in March 2015.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2014).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to special monthly pension based on the need for aid and attendance has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that service connection is warranted for a bilateral hearing loss disability and tinnitus which are related to military service, specifically from exposure to noise from working as an aircraft mechanic.  

The Veteran was afforded a VA audiological examination in April 2012 in connection with his claims for service connection for a bilateral hearing loss disability and tinnitus.  After examination of the Veteran, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that it is not at least as likely as not related to military service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's audiogram at separation from service was within normal limits for all frequencies tested and there was no documentation of hearing loss at a time near that which the Veteran was in military service.  With regard to the Veteran's tinnitus, the VA examiner noted that the Veteran did not report tinnitus at the time of the examination and as such, no nexus opinion was provided as to the Veteran's tinnitus.    

The Board finds that the April 2012 VA examination is inadequate for evaluation purposes.  Specifically, it appears that the VA examiner based his conclusion that the Veteran's bilateral hearing loss disability was not related to service due to the absence of hearing loss noted in his service treatment records.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss disability resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the April 2012 VA examination found the Veteran to have a bilateral hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.

Nevertheless, the April 2012 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing loss in service.  Additionally, there is no indication that the examiner considered the Veteran's report of in-service noise exposure from working as an aircraft mechanic.  Moreover, the Veteran has submitted a buddy statement from D.R. dated March 2012 noting a continuity of decreased hearing over the past several years.  This statement also does not appear to have been considered by the VA examiner.  Further, with regard to the Veteran's tinnitus, although he did not identify tinnitus during the VA examination, he has noted tinnitus at other times during the course of the appeal, to include a statement dated December 2011.  The Board notes that as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).      

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss disability and tinnitus that may be present. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claims folder to a suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of any bilateral hearing loss disability and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  If the selected examiner determines that an exam is required, only then should such examination be scheduled.

The examiner should then state an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss disability and tinnitus are causally or etiologically related to his military service, including his credible report of noise exposure from working as an aircraft mechanic.  In addition, the examiner should address the Veteran's contention that he has had a continuity of decreased hearing since discharge from service.  The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, readjudicate the Veteran's bilateral hearing loss disability and tinnitus claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






